     Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF TEXAS
                       GALVESTON DIVISION

THE STATE OF TEXAS,                      )
                                         )
          Petitioner,                    )
                                         )
v.                                       )
                                         )
THE U.S. DEPARTMENT OF                   )
COMMERCE; and its agencies the           )
NATIONAL OCEANIC AND                     )
ATMOSPHERIC ADMINISTRATION               )   Civil Action No.
and THE NATIONAL MARINE                  )
FISHERIES SERVICE; and, in their         )
official capacities, THE SECRETARY       )
OF COMMERCE; ASSISTANT                   )
SECRETARY OF COMMERCE FOR                )
ENVIRONMENTAL OBSERVATION                )
AND PREDICTION; NATIONAL                 )
MARINE FISHERIES SERVICE                 )
ASSISTANT ADMINISTRATOR FOR              )
FISHERIES; NATIONAL MARINE               )
FISHERIES SERVICE DEPUTY                 )
ASSISTANT ADMINISTRATOR FOR              )
REGULATORY PROGRAMS; and                 )
NATIONAL MARINE FISHERIES                )
SERVICE REGIONAL                         )
ADMINISTRATOR, SOUTHEAST                 )
REGIONAL OFFICE,                         )
                                         )
          Respondents.                   )


              COMPLAINT AND PETITION FOR REVIEW
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 2 of 25




                              I. INTRODUCTION

      1.    This lawsuit is about private recreational fishing of red snapper

off the Texas Coast. Since 2018, the federal government has allocated a

certain annual catch limit (“ACL”), in pounds, of red snapper that can be

caught by private anglers in the federal waters off Texas and landed on the

Texas Coast. The Texas Parks and Wildlife Department (“TPWD”) manages

this fishing under a federally-approved plan, and its data, reported to the

National Marine Fisheries Service (“NMFS”), shows that Texas has stayed

within its allocation.    NMFS never challenged Texas’s data.           Yet on

August 24, 2020, two-thirds of the way through the 2020 Texas fishing

season, NMFS promulgated a rule determining—without explanation—that

Texas is more than 100,000 pounds over its allocation.             Texas now

challenges that Rule and asks this Court to declare it void, set it aside, and

enjoin NMFS from applying the unexplained and unsupported overage to

Texas’s allocation in future seasons.

                              II. NATURE OF ACTION

      2.    Petitioner, the State of Texas, brings this civil action against the

United States Department of Commerce and responsible agencies and

officials within it, pursuant to the Administrative Procedure Act, 5 U.S.C.

§ 701-706 (“APA”), and the Magnuson-Stevens Fishery Conservation and


                                        2
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 3 of 25




Management Act, 16 U.S.C. §§ 1801 et seq. (“Magnuson-Stevens Act” or

“MSA”). Texas seeks review of an unlawfully promulgated “temporary” rule

entitled “Fisheries of the Caribbean, Gulf of Mexico, and South Atlantic;

Reef Fish Fishery of the Gulf of Mexico; 2020 Red Snapper Private Angling

Component Accountability Measure in Federal Waters Off Texas,”

published at 85 Fed. Reg. 52,055 (Aug. 24, 2020) (“Rule” or “August Rule”)

(provided as Exhibit 1).

      3.    The Rule reduces the amount of red snapper that private

fishermen can catch off Texas. As discussed more fully below, each Gulf State

has an allocation, in pounds, setting the amount of red snapper that can be

taken annually. The Rule asserts that Texas has exceeded its 2019 allocation

by more than 100,000 pounds, reduces Texas’s allocation for 2020 by that

amount, and threatens reduction for the 2021 season. The Rule is unlawful

in several ways.

      4.    The Rule violates the Magnuson-Stevens Act and the national

standards set in the Act, as well as the Act’s policy of cooperative federalism.

The Rule violates the APA because, in addition to being unlawful under the

Magnuson-Stevens Act, it is arbitrary, capricious, and an abuse of the

Respondents’ discretion. The Rule rests on the claim that Respondent, the

National Marine Fisheries Service (“NMFS”), has determined that Texas is


                                       3
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 4 of 25




110,526 pounds over its allocation, but the Rule never explains how NMFS

reached that number.

     5.    Texas tracks its red snapper landings and reports them to NMFS.

Texas’s data shows landings well within its allocation. NMFS does not

explain how it reached a number so different from those collecting the data.

The Rule also states that it is based on “the best scientific information

available” but fails to identify NMFS’s method for reaching its overage

number. In fact, the Rule does not even explain how or why the NMFS

numbers are better than Texas’s, much less how NMFS’s information is the

best available. Texas’s methodology for estimating landings of red snapper

was provided to NMFS as part of Texas’s Exempt Fishing Permit (“EFP”) for

2018 and 2019 (provided as Exhibit 2). Texas has used its methodology to

report red snapper landings to NMFS since 2018 and was not questioned by

NMFS for more than two and a half years until now, two-thirds of the way

through the 2020 Texas red snapper fishing season.          This abrupt and

unilateral change in course, its immediate application to numbers from this

year and the two past seasons, and its draconian effect on the 2021 season is

arbitrary, capricious, and an abuse of NMFS’s discretion.

     6.    Further, the Rule was promulgated without notice and comment

rulemaking in violation of the APA, 5 U.S.C. § 553(b)(B), the MSA, 16 U.S.C.


                                     4
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 5 of 25




§ 1855(d), and    NMFS own policy directive that notice and comment

rulemaking is required in all but rare, special, urgent circumstances.

Respondents’ statement of “good cause” for dispensing with notice and

comment rulemaking is disingenuous. And although titled as a “Temporary”

Rule expiring at the end of 2020, the Rule has effects far beyond that date

that could curtail or prevent private fishermen from catching red snapper off

Texas.     The methodology by which NMFS’s calculation of red snapper

landings result in a dramatically different number from Texas’s should have

been identified in a proposed rule and have been subject to comment.

      7.     Texas seeks declaratory relief setting the Rule aside and

injunctive relief preventing NMFS from further reducing Texas’s red snapper

allocation. In lieu of preliminary injunctive relief, the Magnuson-Stevens Act

authorizes expedited treatment of challenges to agency action. Because of

the far-reaching effect of the Rule, this lawsuit will not become moot at the

end of 2020, but expedited treatment is still appropriate. Texas will work

with Respondents toward as fast-track a schedule as possible in the hope of

avoiding the need for a formal Motion to Expedite.




                                      5
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 6 of 25




                                    III. PARTIES

      8.    Petitioner is the State of Texas. The Attorney General of Texas

brings this suit at the request of the Texas Parks and Wildlife Department

("TPWD") to assert the rights of Texas and its citizens.

      9.    Respondents are the United States Department of Commerce

(“Commerce”), a department of the executive branch of the United States

government, the National Oceanic and Atmospheric Administration

(“NOAA”), an agency within Commerce, and NMFS, a federal agency that is

a division of NOAA. Respondents additionally include the acting United

States Secretary of Commerce (“Secretary”); the Assistant Secretary of

Commerce for Environmental Observation and Prediction, performing the

duties of Under Secretary of Commerce for Oceans and Atmosphere; NMFS

Assistant   Administrator     for   Fisheries;   NMFS      Deputy     Assistant

Administrator for Regulatory Programs; and NMFS Regional Administrator,

Southeast Regional Office, are sued in their official capacities.

                          IV. JURISDICTION AND VENUE

      10.   This Court has subject-matter jurisdiction pursuant to both 16

U.S.C. § 1861(d) and 28 U.S.C. § 1331 (federal question). The Rule was

promulgated by NMFS under the Magnuson-Stevens Act.                 Pursuant to

§ 1855(f) of that Act and APA §§ 701 – 706, Texas is expressly permitted to


                                       6
        Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 7 of 25




seek direct and immediate judicial review of the Rule within thirty (30) days

of the date it was published in the Federal Register. Section 1861(d) of the

Magnuson-Stevens Act provides that “[t]he district courts of the United

States shall have exclusive jurisdiction over any case or controversy arising

under the provisions of this chapter.” Additionally, for the same reasons, this

action is also one arising under the laws of the United States for purposes of

federal-question jurisdiction under 28 U.S.C. § 1331.

         11.    Venue is proper in this Court under 28 U.S.C. § 1391(e)(1)(C)

because (1) Respondents are either (a) agencies or instrumentalities of the

United States or (b) officers or employees of the United States acting in their

official capacities; (2) Texas is a resident of the Southern District of Texas; 1

and (3) no real property is involved in this action. Venue is also proper under

§ 1391(e)(1)(B) because NMFS and the Gulf of Mexico Fishery Management

Council (“Gulf Council”) convene periodic meetings in this district to plan

the regulation of red snapper, the red snapper catch at issue in this case is

landed on the Texas Coast lying within this district; and it is anticipated that

a substantial part of the impact of the Rule will be felt in this district.

Therefore, “a substantial part of the events or omissions giving rise to the

claim” occurred in this district for purposes of § 1391(e)(1)(B).



1   See Delaware v. Bender, 370 F.Supp. 1193, 1200 (D. Del. 1974).

                                             7
       Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 8 of 25




                                 V. PETITIONER’S STANDING

         12.    Texas, like all other coastal states, has an historical, independent

interest in the quality and condition of its coastal waters, including an

ownership interest in the tide-waters within its jurisdiction and the fish in

them. TPWD is the state agency with primary responsibility for protecting

Texas’s fish and wildlife resources.2 Furthermore, the Magnuson-Stevens

Act expressly authorizes states to regulate fishing in their own state waters

and to participate in the regulation of the fishing season within the adjacent

federal waters. Texas has standing to sue on behalf of its residents and their

natural resources, including red snapper. Cf. State of Louisiana v. Baldridge

538 F. Supp. 625, 628-29 (E.D. La. 1982).

                               VI. STATUTORY BACKGROUND

         13.    The Magnuson-Stevens Act recognizes that the fish off the states’

coasts are valuable, renewable resources that—properly managed—can

provide continuing yields for commercial and recreational fishermen. 16

U.S.C. §§ 1801(a)(1),(3),(5),(6). The Act creates that management program,

which operates through NOAA, a federal agency, NOAA’s subdivision NMFS,

and Regional Fishery Management Councils consisting of representatives

from every coastal state. Id. § 1852.


2   Tex. Parks & Wild. Code § 12.0011(a).

                                            8
     Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 9 of 25




      A.     The Council system

      14.    Put simply, stewardship of this valuable resource is the Council

system’s purpose. Id. § 1801(b)(5). The Councils are charged with preparing,

monitoring, and revising fishery management plans (FMPs) under

circumstances that (1) enable interested groups “to participate in, and advise

on, the establishment and administration of such plans” and (2) “take into

account the social and economic needs of the States.” Id. § 1801(b)(5). The

Gulf Council consists of voting members from Texas, Louisiana, Mississippi,

Alabama, and Florida. Id. § 1852(a)(1)(E). With the exception of what are

known as “highly migratory species,” over which the Secretary of Commerce

has authority,3 the Gulf Council has authority over the fisheries (fish stocks

that can be managed as a unit) in the Gulf of Mexico seaward of those states.

Id. §§ 1802(13), 1852(a)(1)(E),(3).          There are two types of Gulf waters

seaward of the states: the individual states’ territorial seas and the Exclusive

Economic Zone (EEZ). In Texas, the territorial sea extends nine nautical

miles4 from the shoreline,5 and the EEZ extends from there out to 200


3 Red snapper is not a “highly migratory species.” See 16 U.S.C. § 1802(21).
4 A nautical mile (sometimes abbreviated “nm”) is about 1.15 statutory miles. A marine
league is 3 nm.
5 “Shoreline” can mean different things in different contexts. For purposes of maritime

zones, NOAA defines it as equivalent to a construct known as the “baseline,” which often,
but not always, is equivalent to the mean low water line. See the definition of “baseline”
and “coast line” at Glossary, NOAA Shoreline Website, A Guide to National Shoreline
Data and Terms, http://shoreline.noaa.gov/glossary.html#partr (last visited April 15,
2013).

                                            9
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 10 of 25




nautical miles.6 The states have jurisdiction over their own waters, and the

Council has authority over the EEZ. 16 U.S.C. § 1856.

       15.   The Magnuson-Stevens Act contemplates that the Council

system will operate under cooperative federalism.                   With one limited

exception, nothing in the Act “shall be construed as extending or diminishing

the jurisdiction or authority of any State within its boundaries.”                     Id.

§ 1856(a)(1).    A state’s boundaries extend to the limits of its historical

territorial sea. Id. § 1856(a)(2).7 The Secretary may step in and regulate

within a state’s territorial sea only:

       (1)    [i]f the Secretary finds, after notice and an opportunity for
              a hearing in accordance with section 554 of Title 5, that–
              (A) the fishing in a fishery, which is covered by a fishery
              management plan implemented under this chapter, is
              engaged in predominately within the exclusive economic
              zone and beyond such zone; and
              (B) any State has taken any action, or omitted to take any
              action, the results of which will substantially and adversely
              affect the carrying out of such fishery management plan[.]


6 See 16 U.S.C. § 1802(11); Presidential Proclamation 5030, 48 Fed. Reg. 10606 (Mar. 10,
1983). The Submerged Lands Act of 1953, 43 U.S.C. §§ 1301-1315, extended state
jurisdiction to ocean waters and submerged lands to 3 nm, and farther for Gulf coast
states if a longer boundary existed at the time the state was admitted to the union and
that boundary had been approved by Congress. Pursuant to this, Texas’s and Florida’s
territorial seas extend 9 nm (3 marine leagues) into the Gulf. See United States v.
Louisiana, 363 U.S. 1, 65 (1960).
7 In 1988, President Reagan extended the beginning of the U.S. territorial sea from 3 nm

to 12 nm, but the United States contends that this did not extend state jurisdiction to the
new 12 nm line. See Proclamation No. 5928, 3 C.F.R. 547 (1988). To the extent that Texas
disagrees, that disagreement is not part of, and has no bearing on, this dispute.

                                            10
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 11 of 25




       Id. § 1856(b)(emphasis added).

       B.     The Councils’ preparation of fishery management plans

       16.    The ten national standards set out in 16 U.S.C. § 1851(a)(1)-(10)

are the lodestar of any fishery management plan.

      •      National Standard 2 provides that “[c]onservation and
management measures shall be based upon the best scientific information
available.”8
      •       National Standard 4 provides, in part, that “[c]onservation and
management measures shall not discriminate between residents of different
States. If it becomes necessary to allocate or assign fishing privileges among
various United States fishermen, such allocation shall be (A) fair and
equitable to all such fishermen; (B) reasonably calculated to promote
conservation; and (C) carried out in such manner that no particular
individual, corporation, or other entity acquires an excessive share of such
privileges.9
       •     National Standard 5 provides that “[c]onservation and
management measures shall, where practicable, consider efficiency in the
utilization of fishery resources; except that no measure shall have economic
allocation as its sole purpose.”10
    •     National Standard 6 provides that “[c]onservation and
management measures shall take into account and allow for variations
among, and contingencies in, fisheries, fishery resources, and catches.”11
      •     National Standard 8 provides that “[c]onservation and
management measures shall, consistent with the conservation requirements
of this chapter (including the prevention of overfishing and rebuilding of
overfished stocks), take into account the importance of fishery resources to
fishing communities by utilizing economic and social data that meet the
requirements of paragraph (2), in order to (A) provide for the sustained



8 16 U.S.C. § 1851(a)(2).
9 Id. § 1851(a)(4).
10 Id. § 1851(a)(5).
11 Id. § 1851(a)(6).


                                       11
       Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 12 of 25




participation of such communities, and (B) to the extent practicable,
minimize adverse economic impacts on such communities.”12

          17.    NMFS has published policy guidelines based on these national

standards to assist in the development and review of FMPs, amendments,

and regulations prepared by the Secretary and the Councils. See 50 CFR

§ 600.305 et seq. FMPs, and amendments to them, are promulgated as

regulations. Councils submit their FMPs and FMP amendments to the

Secretary of Commerce, who acts through NMFS. NMFS in turn undergoes

rulemaking, soliciting public comment and reviewing the FMPs to ensure

they are consistent with the national standards and other applicable laws. 16

§ 1853(a)(1)(C). NMFS must approve an FMP or FMP amendment if it is

consistent with applicable law and disapprove it if not. Id. § 1854(a)(3).

NMFS must promulgate final regulations within 30 days of the end of the

comment period. Id. § 1854(b)(3).

          18.    All regulations go through this conventional notice-and-

comment rulemaking process with only one, narrow exception.                    The

Magnuson-Stevens Act allows the Secretary to promulgate emergency

regulations that take effect immediately upon publication, bypassing the

requirement of prior notice and comment, when either the Secretary or a



12   Id. § 1851(a)(8).

                                        12
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 13 of 25




Council finds that an emergency exists. Id. § 1855(c)(1),(2). When a Council

vote is unanimous, the statute provides that the Secretary “shall” promulgate

an emergency regulation; when the vote is not unanimous, the Secretary

“may” promulgate them. Id. § 1855 (c)(2)(A),(B).

      19.   Of course, the Secretary does not have the absolute, unfettered

discretion to declare that an emergency exists, regardless of circumstances.

Otherwise, what was obviously intended to be a limited, narrow exception

could swallow the rule, rendering the notice-and-comment rulemaking

provisions of the Act nugatory. Accordingly, since 1997, NMFS and NOAA

have had policy guidelines to use to determine whether an emergency

regulation is justified under the authority of the Act. Policy Guidelines for

the Use of Emergency Rules, 62 Fed. Reg. 44421 (Aug. 21, 1997). The Policy

Guidelines were finalized into a formal NMFS directive in 2008 and renewed

in 2018. (provided as Exhibit 3). The directive sets out criteria to use in

determining whether an emergency exists. An emergency, for the purpose

of 16 U.S.C. § 1855(c),

      (1)   [r]esults from recent, unforeseen events or recently discovered
            circumstances; and
      (2)   presents serious conservation or management problems in the
            fishery; and
      (3)   can be addressed through emergency regulations for which the
            immediate benefits outweigh the value of advance notice, public
            comment, and deliberative consideration of the impacts on


                                     13
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 14 of 25




            participants to the same extent as would be expected under
            normal rulemaking process.
      See Exhibit 3.

      20.   The policy statement accompanying the criteria declares that the

only legal prerequisite for the use of the Secretary’s emergency authority is

the existence of an emergency, and that the exercise of this authority should

be “limited to extremely urgent, special circumstances where substantial

harm to or disruption of the resource, fishery, or community would be caused

in the time it would take to follow standard rulemaking procedures. An

emergency action may not be based on administrative inaction to solve a

long-recognized problem.” Id. The policy specifically notes a preference for

traditional rulemaking: “[c]ontroversial actions with serious economic

effects, except under extraordinary circumstances, should be done through

normal notice-and-comment rulemaking.” Id.

      C.    Judicial Review

      21.   The Magnuson-Stevens Act authorizes judicial review of

regulations promulgated under it. 16 U.S.C. § 1855(f). Review is conducted

in accordance with the APA, but the Act prohibits relief postponing the

regulation’s effective date or preserving the status quo during the pendency

of review. Id. § 1855(f)(1)(A).




                                     14
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 15 of 25




      22.   The Act also provides for expedited review of regulations,

including emergency regulations “[u]pon a motion by the person who files a

petition under this subsection, the appropriate court shall assign the matter

for hearing at the earliest possible date and shall expedite the matter in every

possible way.” Id. § 1855(f)(4).

      23.   The Magnuson-Stevens Act makes the APA’s scope of review

provision applicable and specifies that courts should set regulations aside if

they are:

      (A)   arbitrary, capricious, an abuse of discretion, or otherwise
            not in accordance with law;
      (B)   contrary to constitutional right, power, privilege, or
            immunity;
      (C)   in excess of statutory jurisdiction, authority, or limitations,
            or short of statutory right; or
      (D)   without observance of procedure required by law;
            16 U.S.C. § 1855(f)(1)(B) (referencing 5 U.S.C.A. § 706(A)–(D)).


                 VII. FACTUAL BACKGROUND OF THIS DISPUTE

      24.   Private recreational fishing for red snapper in both state and

federal waters is now managed by each Gulf state under plans approved by

the Council and NMFS. In 2018 and 2019, Texas operated under an Exempt

Fishing Permit (“EFP”).




                                       15
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 16 of 25




      25.   Operating under an EFP in 2018 and 2019, TPWD had the

authority to manage the red snapper fishery in federal waters for private

recreational anglers. TPWD established the opening and closing of the red

snapper season in federal waters for private recreational angling and also set

the length of the season in days. Length of season is based on projected

landings throughout the season to comply with allowable catch limits in

pounds. TPWD closes the federal waters season once the allocation is near

70% to allow for state waters to remain open year-round to land the

remainder of the allowable catch limit. As required as a condition of the EFP,

TPWD provided NMFS with the estimated number of anglers, estimated

number of trips, estimated number of red snapper, and estimated cumulative

pounds and percent of allocation harvested. This information is submitted

for the period of January 1 through May 31. Once the federal waters season

opens on June 1, the same information is provided every two weeks (bi-

monthly) for the remainder of the calendar year. A total of 16 and 17 reports

were submitted to NMFS for 2018 and 2019, respectively.

      26.   In 2020, NMFS promulgated a rule (colloquially known as

Amendment 50f for Texas) authorizing state management and allocating

Texas 265,105 pounds for private red snapper fishing. 85 Fed. Reg. 6819

(Feb. 6,2020), codified at 50 C.F.R. 622.23. (“February Rule”) (provided as


                                     16
       Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 17 of 25




Exhibit 4) If a state exceeds its allocation, NMFS may post notice in the

Federal Register at or near the beginning of the following fishing year13 that

assesses a payback penalty in the amount of the overage from the prior year,

thereby reducing the allocation for the fishing year just starting. 50 C.F.R.

622.23(b) (“payback”).

         27.    In 2018, 2019, and 2020, Texas diligently reported its landings

estimates from the period of January 1 to May 31 before the federal season

opened. For each year, TPWD also provided cumulative bi-monthly landings

estimates after June 1, the opening date of the federal waters season. NMFS

never challenged the data, the methodology by which Texas counts, or the

assessment of how much of the Texas allocation was remaining. Yet,

suddenly in late July 2020, NMFS claimed that Texas was over its 2019

allocation and in August, promulgated the August Rule docking Texas by

110,526 pounds of red snapper.




13   50 CFR § 622.7 defines the fishing year as January 1 to December 31.

                                             17
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 18 of 25




       VIII. Claim for Relief: The Rule is unlawful and should be
              declared invalid and void and set aside.

   A. The Rule is unlawful because it violates National Standard
      2 (best science) of the Magnuson-Stevens Act.

      28.   The Rule rests on the claim that Respondent NMFS has

determined that Texas is 110,526 pounds over its allocation, but the Rule

never explains how NMFS reached that number. Texas tracks its red snapper

landings and reports them to NMFS. Texas’s data shows landings well within

its allocation. NMFS does not explain how it reached a number so different

from those collecting the data.

      29.   The Rule also states that it is based on the best scientific

information available but fails to identify NMFS’s method for reaching its

overage number. In fact, the Rule does not even explain how or why the

NMFS numbers are better than Texas’s, much less how NMFS’s information

is the best available.

   B. By improperly applying 50 C.F.R. § 622.23(b) and missing
      the deadline set by that regulation, NMFS has acted
      unlawfully. And by retroactively applying an “overage”
      without foundation to the 2019 and 2020 fishing seasons
      NMFS has acted arbitrarily and capriciously, with a
      draconian effect on the 2021 season.

      30.   The August Rule applies the payback provision of 50 C.F.R.

§ 622.23(b), but that regulation was not promulgated until February 2020.

85 Fed. Reg. 6819 (Feb. 6, 2020). In 2018 and 2019, Texas managed private

                                     18
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 19 of 25




red snapper fishing under its Exempt Fishing Permits.             The 2019 EFP

provides that if the recreational quota is exceeded in 2019, TPWD will adjust

the quota for the following year to account for the overage in 2019 should the

EFP be extended for an additional year. No EFP was extended for 2020, and

TPWD instead operated under Amendment 50f for Texas for the 2020

season. Applying a new regulation to past circumstances, when the matter

is as substantive as this one is, is impermissibly retroactive.

      31.   And even if the payback provision of 50 C.F.R. § 622.23(b) did

apply to Texas’s 2019 catch, NMFS has violated the provision’s terms. Any

notification of a state exceeding its allocation in one fishing year and

therefore facing reduction in its next fishing year must be placed in the

Federal Register “at or near the beginning of the following fishing year.”

Texas’s 2020 fishing year started on January 1; NMFS’s notification did not

occur until the August 24, 2020 Rule.

      32.   NMFS accepted the Texas methodology for estimating red

snapper landings for more than two years without any indication that NMFS

believed that the Texas methodology was inaccurate or not based upon the

best available science. It is arbitrary and capricious for NMFS to wait until

two-thirds of the way through the 2020 fishing year to change methodologies

for calculating red snapper landings for the 2019 fishing year and thereby


                                       19
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 20 of 25




apply a payback provision for an alleged overage of the 2019 Texas red

snapper allocation to 2020 Texas red snapper allocation via a temporary or

emergency rule. This is particularly egregious because the August Rule

overtly threatens Texas’s 2021 season: “failure to implement the ACL

overage adjustment [payback] may result an overage of the Texas ACL in

2020 and less access to red snapper off the coast of Texas in 2021.”

      33.   Even if the federal methodology for calculating red snapper is

found to be the best available science, this methodology should not be

applied retroactively to calculate landings for the 2019 fishing year.

      34.   This abrupt and unilateral change in course, its immediate

application to numbers from this year and the two past seasons, and its

draconian effect on the 2021 season is arbitrary, capricious, and an abuse of

NMFS’s discretion.

   C. The Rule is unlawful because it was promulgated without
      notice and comment rulemaking in violation of the APA, 5
      U.S.C. § 553(b)(B), and the Magnuson-Stevens Act, 16
      U.S.C. § 1855.

      35.   The central tenet of agency rulemaking is that rules cannot be

promulgated without the agency providing notice in the Federal Register and

an opportunity for the public to present comment, which the agency must

consider. 5 U.S.C. § 553(b), (c). An agency can avoid this process only it if

determines that notice and comment is impracticable, unnecessary, or

                                      20
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 21 of 25




contrary to the public interest and places in the rule itself a “good cause”

finding and states the reasons for that finding. Id.

      36.   Here, NMFS claims “good cause” exists because normal notice

and comment are (1) unnecessary because the rule authorizing post-season

adjustment of the ACL already went through notice and comment

rulemaking and (2) contrary to the public interest because “failure to

implement the ACL overage adjustment immediately may result an overage

of the Texas ACL in 2020 and less access to red snapper off the coast of Texas

in 2021.” 85 Fed. Reg. 52,056 (Aug. 24, 2020).

      37.   Neither reason demonstrates good cause. NMFS cannot rely on

the earlier notice and comment rulemaking that was codified at 50 C.F.R.

§ 622.23(b) to justify dispensing with notice and comment for this rule

assessing an overage—and payback penalty—for the landings occurring

during the 2019 season. As noted above, the payback penalty does not apply

to the 2019 season. That season is governed by the 2019 Exempt Fishing

Permit, which does not have a payback feature. The payback feature did not

come into play until the rule now at 50 C.F.R. § 622.23(b) was promulgated

in February 2020.

      38.   Even if it applied to the 2019 season landings, § 622.23(b) does

not authorize NMFS to use a system (whatever it is) that produces a number


                                      21
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 22 of 25




wildly different from Texas’s. In fact, in response to a public comment

during the February 2020 rulemaking that led to § 622.23(b), NMFS

expressly stated that “NMFS agrees that the state ACLs should be calibrated

to each state’s reporting system.” 85 Fed. Reg. 6822 (Feb. 6, 2020). But in

the August 2020 rule, NMFS ignored its own statement and compounded its

error by closing off public comment, keeping Texas from having an

opportunity to state its position and receive an on-the-record response.

      39.   As to notice and comment being contrary to the public interest,

NMFS’s justification is nothing more than a circular, self-proclaimed crisis.

As NMFS sees it, its unexplained newly discovered overage is going to be a

problem for red snapper fishing off Texas, so Texas should be cut off

from commenting.

      40.   This is contrary to the Magnuson-Stevens Act, which expressly

obligates the Secretary of Commerce to follow the general federal rulemaking

statute. 16 U.S.C. § 1855(d). In addition, the Act authorizes the Secretary to

promulgate emergency or interim measures. 16 U.S.C. § 1855(c). NMFS has

developed a policy directive that emergency rules should be used sparingly,

reserved for the most urgent circumstances. See Policy Guidance for the Use




                                     22
     Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 23 of 25




of Emergency Rules, 62 Fed. Reg. 44,421 (Aug. 21, 1997)14 Such rules must

involve recent, unforeseen, or newly discovered circumstances that present

a serious conservation or management problem that can be addressed

through an emergency regulation whose benefits outweigh “the value of

advance notice, public comment, and deliberative consideration of the

impacts on participants to the same extent as would be expected under the

normal rulemaking process.” Id. at 3. Rules that do not meet these criteria

are void. See Texas v. Crabtree, 948 F.Supp.2d 676, 690 (S.D. Tex., 2013).

      41.     There is nothing unforeseen about the situation in this case. For

more than two and half years, NMFS has received Texas’s data and

estimation of its compliance with its allocation without a word of dissent.

Suddenly, long after the deadline for a post-2019 season adjustment and

two-thirds of the way into the 2020 season in which a genuine adjustment

might    be    made,   NMFS      proclaims    an   unexplained     overage    and

demands payback.

      42.     And finally, it should be noted that NMFS did not even bother to

claim much less explain why there was “good cause” to make the rule

effective immediately.



14This policy guideline was reaffirmed and converted to a NMFS directive on Mar 31,
2008 and again in 2018. See http//www.nmfs.noaa.gov/op/pds/documents/01/101/01-
101-07.pdf (last visited September 20, 2020).

                                        23
    Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 24 of 25




                         IX. PRAYER FOR RELIEF

      Pursuant to 16 U.S.C. § 1855(f) and 5 U.S.C. §§ 701-706, Petitioners,

the State of Texas, respectfully request that the Court hold void, unlawful,

and set aside, pursuant to APA § 706(2)(A), (C), and/or (D), the Temporary

Rule entitled Fisheries of the Caribbean, Gulf of Mexico, and South Atlantic;

Reef Fish Fishery of the Gulf of Mexico; 2020 Red Snapper Private Angling

Component Accountability Measure in Federal Waters Off Texas,”

published at 85 Fed. Reg. 52,055 (Aug. 24, 2020).

      To the extent necessary and appropriate, Petitioners also request (1) a

declaration under 28 U.S.C. § 2201 and Fed. R. Civ. P. 57 that the Temporary

Rule was improperly promulgated, and is therefore void and of no force and

effect; and (2) a permanent injunction prohibiting Respondents from

enforcing or otherwise acting pursuant to or in accordance with the

Temporary Rule. Additionally, Petitioners request that they be awarded

their costs of suit, and that they have all other relief to which they

are entitled.
Case 3:20-cv-00297 Document 1 Filed on 09/23/20 in TXSD Page 25 of 25




                            Respectfully submitted,

                            KEN PAXTON
                            Attorney General of Texas

                            JEFFREY C. MATEER
                            First Assistant Attorney General

                            RYAN L. BANGERT
                            Deputy First Assistant Attorney General

                            DARREN L. MCCARTY
                            Deputy Attorney General for Civil Litigation

                            PRISCILLA M. HUBENAK
                            Chief, Environmental Protection Division

                            /s/ Linda B. Secord
                            LINDA B. SECORD
                            Attorney-in-Charge
                            Assistant Attorney General
                            Texas Bar No. 17973400
                            Linda.Secord@oag.texas.gov

                            KELLIE E. BILLINGS-RAY
                            Deputy Division Chief
                            Texas Bar No. 24042447
                            Kellie.Billings-Ray@oag.texas.gov
                            *application for admission pending*

                            Office of the Attorney General of Texas
                            Environmental Protection Division
                            P.O. Box 12548, (MC-066)
                            Austin, Texas 78711-2548
                            Tel: (512) 463-2012
                            Fax: (512) 320-0911

                            COUNSEL FOR THE
                            TEXAS PARKS AND WILDLIFE
                            DEPARTMENT

                                 25
